DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 9-10, 12-13, 15-18, 20-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,006,582 (herein Mancinelli) as evidenced by the Brandrup et al. The Polymer Handbook 1999 (herein Brandrup).
As to claims 9-11, 13, 17-18, 21, Mancinelli e.g. example 17-20 (col. 12 through col.  14) reads on the instant claims.    Specifically, example 17 discloses an adhesive composition comprising a (meth)acrylic copolymer with a mass (weight) average molecular weight of 115,000 (col. 13, lines 1-2).  Also note col. 5, lines 30-50 of the broader disclosure reading on the claimed molecular weight.  The copolymer is obtained by polymerizing a monomer mixture comprising a macromonomer (polymethyl methacrylate) that has a number average molecular weight (Mn) of 5000 and vinyl monomer (e.g. ethyl acrylate).  Also see col. 4, lines 5-50 to col. 5, line 20 of the broader disclosure for the molecular weight and vinyl monomer.  The copolymer comprises about 14.5 wt% of the macromonomer.  Also see col. 5, lines 20-67 of the broader disclosure.  As to the term solution or hot melt adhesive without solvent (col. 5, 
Mancinelli discloses that the macromonomer can be a polymethyl methacrylate with vinyl end group.   See col. 4, lines 30-67. Specifically, as described in the examples, the macromonomer is formed from acrylic monomers, exemplified as methyl methacrylate.  See col. 45-60.  Therefore, the macromonomer reads on formula 1, wherein R, R1 to Rn are alkyl groups (methyl) and X1 to Xn are methyl (alkyl).  Note the same cobalt transfer agent (col. 45-60) is utilized to prepare the same macromonomers of alkyl methacrylate as in the instant invention.  Therefore, it is evident that the macromonomer structure would also be the same.  As to n, note that given that the Mn is e.g. about 4000 in the example, n would be about 40.  .  As to n, note that given that the Mn is e.g. about 5000 in the example, n would be about 50.
Note col. 4, lines 30-60 discloses that the weight average molecular weight (Mw) is about 2,000 to 35,000 g/mol and exemplified a number average molecular weight (Mn) of 5,000, 7,000 etc. g/mol (lower end of the broader disclosure).  Further, col. 4, liens 30-60 teaches that the polymers have a narrow molecular weight (distribution, Mw/Mn=about 1, MWD).  Also see examples, wherein the Mw is about Mn.  Therefore, it is evident that Mancinelli teaches ranges that overlap the claimed range of 500 to 4,500 g/mol.  Further, it noted that in col. 4, lines 30-60 it is stated that the molecular weight selected to control the final product characteristics.  Noting later the relationship between adhesive properties and molecular weight (col. 5, lines 35-55).  It is well settled that where the prior art describes the components of a claimed compound or 
Note that the data shown in the specification is acknowledged but no criticality is shown for the entirety of the range.  For example, macromonomer a-1 with a Mn of 1400 shown in example A-1 has a holding power of 10 minutes, while macromonomer a-6 in example A10 has a holding power of 77 minutes.  
As to claims 12 and 20, the melt viscosity is reported as 90 Pa s (90,000 cps).  However the measurement is performed at 177 oC, not 130 oC (although both for the melt).  Nevertheless, Mancinelli discloses that the melt viscosity is a measurement of the molecular weight (col. 7, lines 15-40) and given that the molecular weight and polymer are substantially identical, it is reasonable to take the position that the melt viscosity at 130 oC which flows from the molecular weight and polymer would also be identical.  Lau is silent on the melt viscosity, holding power and peeling strength as claimed.   However, Lau discloses the same copolymer with the same Tg, the same Mw for the graft copolymer and Mn for the macromonomer and the same monomers.  Therefore, it is reasonable to take the positions that properties (melt viscosity, holding 
As to claims 15 and 23, the macromonomer can comprise methyl methacrylate and isobornyl acrylate.  See col. Also note col. 3, lines 50-55.  Thus, the difference is Maruka does not specifically disclose using both methyl methacrylate and isobornyl methacrylate.  However, case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).    In the instant case, it is apparent that Maruka teaches that the both methyl methacrylate and isobornyl methacrylate as suitable in the macromonomer.  Further, the monomers are listed in a finite list teaching combinations of the monomers.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to select both methyl methacrylate and isobornyl methacrylate in the macromonomer because both are taught as suitable. 
As to claims 16 and 24, Mancinelli discloses sheets formed from the composition.  See abstract, col. 8 and examples.



Claim(s) 11, 14, 19 and 22is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,006,582 (herein Mancinelli) as evidenced by the Brandrup et al. The Polymer Handbook 1999 (herein Brandrup).
The discussion with respect to Mancinelli set-forth above is incorporated herein by reference.
As to claims 11 and 19, the Tg is taught as 25 and to 175 and exemplified within the claimed range (polymethyl methacrylate of the same molecular weight, which applicant admits have a Tg within the claimed range via the examples).  See col. 4, lines 10-67.  Further, methyl methacrylate has a Tg of about 105 oC (373 K, see page VI-203 of Brandrup for evidence)
As to claims 14 and 22, the vinyl monomer is ethyl acrylate.  See col. 4, lines 5-50 to col. 5, line 20.  Ethyl methacrylate has a Tg of about -24 oC (249 K, see page VI-199 of Brandrup for evidence).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-112, 15-19, 20, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 3, 4, 12 and 16 of U.S. Patent No. 10,570,237. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 9 and 17, patented claim 1 has all the limitations with the proviso that the patented claim has a narrower range of molecular weight of the macromonomer.  Nevertheless, all limitations are met.
As to claims 10 and 18, the range in patented claim 1 substantially overlaps the claimed range.
As to claims 11 and 19, see patented claim 3.
As to claims 12 and 20, see patented claim 4.
As to claims 15 and 23, see patented claim 16.
As to claims 16 and 24, see patented claim 12. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764